Citation Nr: 0923597	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disability.

2.  Entitlement to service connection for skin disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD and/or depression.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

6.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's brother


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
June 2007.  A statement of the case was issued in October 
2007, and a substantive appeal was received in November 2007.  
The Veteran appeared at a December 2008 hearing before the 
Board at the RO.  A transcript is of record.    

The issues of entitlement to service connection for skin 
disability and for hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2004 rating decision denied the Veteran's claim 
for entitlement to service connection for skin disability; 
the Veteran was notified of the decision, and he did not file 
an appeal. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for skin 
disability has been received since the July 2004 RO decision.

3.  A July 2004 rating decision denied the Veteran's claim 
for entitlement to service connection for PTSD; the Veteran 
was notified of the decision, and he did not file an appeal. 

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for PTSD has 
been received since the July 2004 RO decision.

5.  The Veteran did not engage in combat with the enemy.

6.  The Veteran's claimed inservice stressors have not been 
corroborated.

7.  Any current diagnosis of PTSD is not based on a verified 
stressor.  

8.  An acquired psychiatric disability, to include 
depression, was not manifested during the Veteran's active 
duty service, nor is an acquired psychiatric disability, to 
include depression, otherwise related to such service.

9.  A July 2004 rating decision denied the Veteran's claim 
for entitlement to service connection for hypertension; the 
Veteran was notified of the decision, and he did not file an 
appeal.

10.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
hypertension has been received since the July 2004 RO 
decision.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision which denied entitlement to 
service connection for skin disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
claim of service connection for skin disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The July 2004 rating decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

4.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  An acquired psychiatric disability, to include PTSD 
and/or depression, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

6.  The July 2004 rating decision which denied entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

7.  New and material evidence has been received to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the requests to reopen claims of service 
connection for skin disability and PTSD, the record shows 
that the Veteran was furnished a VCAA notice letter in March 
2007 in compliance with Kent v. Nicholson, 20 Vet.App. 1 
(2006).  A separate March 2007 letter advised the Veteran of 
the method of assigning disability ratings and effective 
dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

VA has obtained service, private, and VA treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran the opportunity to give testimony before the Board at 
the RO in December 2008.  Although the Veteran was not 
provided a VA examination for psychiatric disability, the 
evidence of record does not contain competent evidence that 
psychiatric disability, to include PTSD and/or depression, 
may be associated with any in-service event; thus, medical 
examinations are not necessary to decide the claims.  In this 
regard, service treatment records do not show any complaints 
or clinical findings of psychiatric disability.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran and his 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the PTSD and depression issues at this time.

New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the claims file shows that the Veteran's claims 
of entitlement to service connection for skin disability, for 
PTSD, and for hypertension were denied by a July 2004 rating 
decision.  The Veteran was advised of that determination, but 
did not file an appeal.  That decision therefore became 
final.  38 U.S.C.A. § 7105(c).

The Board notes that although the RO may have determined that 
new and material evidence was received to reopen certain 
claims, the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 
 
The evidence of record at the time of the July 2004 rating 
decision consisted of service treatment and personnel 
records, and private treatment records (from Charles R. 
Mitchell, M.D. and McLeod Family Hospital).  In addition, 
there was a February 2004 letter from Linwood. G. Bradford, 
M.D. addressed to Dr. Mitchell.

The July 2004 rating decision denied entitlement to service 
connection for skin disability because the evidence of record 
did not show that the disability has been clinically 
diagnosed.  The RO further noted that the pityriasis rosea he 
had in service resolved and separation examination showed 
that clinical evaluation of his skin was normal.  Further, 
service in Vietnam was not shown and there was no evidence of 
exposure to herbicides in any other period of service to 
allow for service connection due to herbicide exposure.  
Entitlement to service connection for PTSD was denied since 
there was no evidence of PTSD and there was no verifiable 
stressor.  Service connection for hypertension was denied on 
the basis that there was no medical diagnosis of PTSD. 

Evidence received since the July 2004 rating decision 
consists of VA treatment records that show that the Veteran 
was seen in dermatology.  Specifically, in May 2007, he was 
seen for lesion on his left forehead.  In June 2007, the 
Veteran was seen for angiomas and actinic keratosis-cryo.  
Further, August 2007, September 2007 and February 2008 VA 
treatment records show that the Veteran has PTSD.  VA records 
dated in 2007 and 2008 show that the Veteran has been 
prescribed medication for his blood pressure and heart. 

The Board finds that the newly received evidence relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim for service connection for skin disability and for PTSD 
as it shows current diagnoses.  The new evidence also raises 
a reasonable possibility of substantiating the hypertension 
claim in that the record suggests that the Veteran may have 
been diagnosed with hypertension.  Accordingly as new and 
material evidence has been received, the Board finds that the 
claims of entitlement to service connection for skin 
disability, for PTSD, and for hypertension are reopened.  
38 U.S.C.A. § 5108.  

Service Connection for PTSD and/or Depression

With regard to the psychiatric disability claim, the Board 
believes that consideration must be given to both PTSD and 
depression.  As noted at the Board hearing, the resulting 
issue is now entitlement to service connection for an 
acquired psychiatric disability, to include PTSD and/or 
depression. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

Again, August 2007, September 2007 and February 2008 VA 
treatment records show that the Veteran has PTSD.  However, 
while there is a diagnosis of PTSD, the Board notes that 
there is no verified stressor that would warrant entitlement 
to service connection for PTSD.

Initially, the Board observes that there is no evidence of 
record that the Veteran engaged in combat with the enemy.  
The Board acknowledges an undated Administrative Remarks for 
the Veteran's service aboard the USS Radford from January 
1967 to June 1968.  It was noted that the Veteran was 
operating in the combat theater and that while most would 
have been exhausted by the strains of combat and demands of 
everyday destroyer operations, the Veteran repeatedly 
continued on and extended himself beyond normal demands to 
complete required training, drills and competitive exercises.  
It was further noted that the Veteran contributed toward 
attainment of the Battle Efficiency "A" while meeting the 
demands of combat operations in the Cruiser-Destroyer Force.  
The Board notes that 38 U.S.C.A. § 1154(b) requires that the 
Veteran have actually participate in combat with the enemy 
and would not apply to those who served in a general "combat 
area" or "combat zone" but did not themselves engage in 
combat with the enemy.  VAOPGCPREC 12-99 (October 18, 1999).  
Albeit a reference to a Veteran's participation in a 
particular "operation" may not, in itself, established that 
he engaged in combat, such evidence may be significant when 
viewed in relation to other evidence of record supportive of 
the Veteran's assertion of engagement in combat.  Id.  
However, service personnel records fail to indicate that the 
Veteran engaged in combat with the enemy.  It does not appear 
that he received a combat award and there is no service 
information suggesting that he participated in combat.  As it 
is not shown the Veteran engaged in combat, his unsupported 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  

In a letter received in March 2007, the Veteran recalled that 
when he arrived at general quarters, "it seemed as if we 
fired our guns forever.  Although I was not in the army using 
a rifle and watching my enemy fall I was doing the same 
thing.  The combination of thinking about this and being 
unbelievably tired became a procedure that started affecting 
my nerves."  On another occasion, he said that a river 
patrol boat pulled alongside the ship he was on; and one of 
the men on river patrol said that he had lost a friend the 
night before and that blood was on the deck.  The Veteran 
further stated that he saw body bags that he never could 
forget.  

Overall, the stressors reported by the Veteran are general in 
nature.  The Board notes that the Veteran had several 
opportunities to provide specifics of his claimed stressors.  
Attached to a November 2003 notice letter was information in 
support of claim for service connection for PTSD form asking 
him to furnish approximate dates when and geographic location 
where the events took place.  He was further asked which 
units he was with at the time of the event/incident.  
However, a completed form from the Veteran was not submitted.  
When the Veteran reopened his claim, the Veteran submitted 
the aforementioned letter that was received in March 2007.  
At the December 2008 hearing before the Board at the RO, the 
Veteran testified that he had participated in shore 
bombardment several times, and in one incident, it seemed as 
if it went on forever for the Veteran.  He testified to the 
stress of being in general quarters and dealing with 
ammunition.  Here, the Veteran was adequately on notice that 
more was required of him if there was to be a successful 
search for the necessary evidence, but he was not 
sufficiently specific about the stressful events he had 
alleged.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has failed to furnish sufficient details of a 
claimed inservice stressor to allow for a request for 
corroboration.  The record does not otherwise show that he 
engaged in combat with the enemy.  Under these circumstances, 
even with a diagnosis of  PTSD, service connection is not 
warranted because the diagnosis of PTSD is not based on 
corroborated stressors.  See generally West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).
  
Regarding depression, service treatment records are silent 
for any complaints of, treatments for, and diagnosis of 
psychiatric disability, to include depression.  A November 
1968 separation examination shows that clinical evaluation of 
the Veteran's psychiatric condition was normal, and no 
psychiatric disability was indicated.  

The Board acknowledges that VA treatment records from August 
2007 to October 2007 show assessments of depression, panic 
disorder and generalized anxiety disorder.  However, service 
treatment records are also silent for any complaints of, 
treatments for, and diagnoses of depression, panic attacks 
and generalized anxiety disorder.  Again, a November 1968 
separation examination shows that clinical evaluation of the 
Veteran's psychiatric condition was normal.  Further, 
depression, panic attacks and generalized anxiety disorder 
were not indicated.  

The Board has considered the Veteran's statements and 
testimony, as well as the supporting statements and testimony 
by the Veteran's brother.  However, the lack of inservice 
supporting evidence of psychiatric symptomatology together 
with the lack of post-service supporting evidence of 
psychiatric symptomatology for over 30 years after discharge 
from service argues against a finding of a continuity of 
symptomatology.  The Board finds it significant that private 
medical records beginning in the late 1960's show treatment 
for various complaints, but do not reflect any psychiatric 
complaints or findings.  The Veteran's current assertions 
regarding a continuity of psychiatric symptomatology since 
service are not consistent with these private medical 
records.  The Board acknowledges the Veteran's testimony 
regarding his hesitancy to report psychiatric problems since 
he lived in a small town.  However, the Board declines to 
accept the Veteran's testimony in that regard as sufficient 
to overcome the lack of documented psychiatric findings by 
medical personnel for a number of years after service.   

The Board notes that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, the standards of McLendon are not met 
in this case as the evidence of records fails to indicate 
that acquired psychiatric disability, first reported many 
years post service, had its onset in service or is otherwise 
related thereto.

The Board acknowledges the Veteran's assertions that he has 
acquired psychiatric disability related to service.  However, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim of service connection for psychiatric 
disability, to include PTSD and/or depression.




ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for skin cancer also 
claimed as skin rash.  New and material evidence has been 
received to reopen a claim of entitlement to service 
connection for PTSD.  New and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hypertension.  To this extent, the appeal is 
granted. 

Entitlement to service connection for acquired psychiatric 
disability, to include PTSD and/or depression, is not 
warranted.  To this extent, the appeal is denied.


REMAND

The Board has reopened both the skin disability and the 
hypertension claims.  Under the circumstances, the Board 
believes that VA examinations with medical opinions are 
appropriate with regard to these issues.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of current skin disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current skin 
disability is related to service.   
  
2.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of the claimed hypertension.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any hypertension is 
related to service.   

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record, and consider the 
skin disability and hypertension issues 
under a merits analysis.  The RO should 
issue an appropriate supplemental 
statement of the case, and give the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


